 PACIFIC SOUTHWEST CONTAINERPacific Southwest Container,Inc.andPrinting Spe-cialties&Paper ProductsUnion,Local 609,District Council No.1, a/w International Print-ing& GraphicCommunicationsUnion, AFL-CIO, Petitioner. Case 32-RC-182926 February 1987DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 28 July 1983 and the hearing officer'sreport recommending disposition of 'them, Theelectionwas conducted pursuant to a StipulatedElection Agreement. The tally of ballots shows 23for and 20 against the Petitioner, with 2 challengedballots, an insufficient number to affect the results.The Board 'has reviewed the record in light ofthe exceptions and briefs, and has decided to adoptthe hearing officer's findings' and recommenda-tions2 only to the extent consistent with this deci-sion,The hearing officer recommended overruling theEmployer's Objection 2, which alleged that the Pe-titionermaterially misrepresented its nature, struc-ture, and identity to unit employees during theelection campaign.We find merit in the Employ-er's exception to this recommendation.The pertinent facts are as follows. Printing Spe-cialties& Paper Products Union, Local 609, Dis-trictCouncil No. 1, a/w International Printing &GraphicCommunicationsUnion,AFL-CIO(PGCTJ Local 609) began organizing the' unit em-ployees in mid-May 1983.3 The parties signed ` aStipulated Election Agreement on 15 June, listingPGCU Local 609 as the petitioning organization.,On 1 July the PGCU merged with' the GraphicsArts International Union (GAIU) and formed theGraphicCommunicationsInternationalUnion(GCIU), culminating approximately 1 year of nego-tiations. PGCU's District Council No.^ 1, which in-cluded PGCU Local 609 and 12 other PGCUlocals,officiallymerged with GAIU's WesternGraphic Arts Union No. 14 on 13 July and createdGCIU Local 777. The 28 July election ballots,iThe Employer has excepted to some of the hearing officer's credibil-ity findingsThe Board's established policy is not to overrule a hearingofficer's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrect.Stretch-Tex Co,118 NLRB' 1359, 1361 (1957). We find no basis for reversing the findings2Absent exceptions, we adopt pro forma the hearing officer's recom-mendations to overrule the Employer's Objections 8 and 9 and to ap-prove the Employer's'withdrawal of Objection I3All dates are in 1983 unless otherwise indicated79however, did not reflect the merger but listedPGCU Local 609 as the petitioner.During the election campaign, Local 609 , Orga-nizer James Ziolkowski conducted weekly meet-ings with some of the Employer's employees. Ziol-kowski testified that at each meeting he reportedthe merger's progress to the group. At the 24 Julymeeting he informed the' employees of the newunion's name, structure, and membership, and dis-tributed two documents to be signed by employeesstating that they acknowledge Local 777 as Local609's successor and designate it as their collective-bargaining representative.4Twenty-seven of theforty-five unit employees signed both of these doc-uments. The record does not indicate whether theemployees who attended the meetings disseminatedthe merger information to those who were absent,but unit employees Kris Mavity testified that at thetime of the election he was unaware of the merger.The hearing officer concluded that the mergerdid not, result in a change in the continuity of the,bargainingrepresentative.We disagree.WhileLocal 609 encompassed only San Joaquin, Stanis-laus, and Merced counties in California, Local 777additionally includes the widespread jurisdictionsof 12 other PGCU -locals throughout NorthernCalifornia, aswell as GAIU's Western GraphicArts Union No. 14.5 The new union presumably4 The documents read in fullTO, The Officers and Representatives of Graphic CommunicationsUnion Local 777. The successor to Printing Specialties and PaperProducts Union, Local 609, District Council #1, affiliated withInternational Printingand Graphic Communications Union, AFL-CIO.We, the undersigned, are employees of Pacific Southwest Contain-er, Inc understand and acknowledge that Graphic CommunicationsUnion Local 777 is thesuccessorto Printing Specialties and PaperProducts Union, Local 609, District Council #1, affiliated withInternationalPrinting and Graphic Communications Union, AFL-CIO and it isour entent[sic' that the authorization cards we signedfor PrintingSpecialtiesand Paper Products Union, Local 609, Dis-trictCouncil #1 affiliated with InternationalPrintingand GraphicCommunications Union, AFL-CIO indicates our desire to be repre-sented for the purpose of negotiating our wages, hours and workingconditions by Graphic Communications Union Local 777 The suc-cessor.'TO: The Officers and Representatives of Graphic CommunicationsUnion Local 777.We, the undersigned, are employees of Pacific Southwest Contain-er, IncBy our signatures we hereby make application to GraphicCommunications Union, Local 777, an affiliate of the Graphic Com-municationsInternationalUnion (AFL-CIO), and hereby designatethe Officers and Representatives of your Union as our chosen collec-tive bargaining representatives for the purpose of negotiating wages,hours and working conditions on our behalf. .5The jurisdictions of the other merging PGCU locals were as follows:#362, San Francisco, #382, East Bay Cities, #460, Sacramento; #618,Salinas;#653,Modesto; #677, Richmond; #678, San Leandro, #679,Idaho, #706,Sacramento;#748, Benecia; #777, San Mateo and SantaClara Counties, and Ink and Roller Makers #5, San Francisco and EastBay Counties283 NLRB No. 15 80DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcontains far more members than Local 609. Local777's executive board has 60 members; Local 609'shad approximately 6. Local 777 drew its first offi-cers from the former officers of PGCU's DistrictCouncil No. I and Western Graphic Arts LocalNo. 14; none of them had served as Local 609's of-ficers. Additionally, Local 777 has an entirely newconstitution and bylaws. Although it did not imme-diately change the- former PGCU and GAIU localdues payment formulas,themerger agreementstates that "careful consideration of an equitableformula for a dues structure will be providedwhich will ultimately, equally apply to all mem-bers."We find that the merger substantially trans-formedLocal 609. It significantly diluted thestrength of any individual employee's influence ininternal union matters, because Local 777 is a farlarger organization than Local' 609, in scope and in'membership. Additionally, the new local is gov-erned by entirely different officers, its executiveboard is 10 times larger; and its members are sub-ject to a new constitution and bylaws. The mergerthus did not merely effect minor administrativechanges in the local. Local 609 lost its originalidentity and became part of a local with a vastlydifferent structure and entirely new leadership.6We therefore find, contrary to the hearing officer,that the merger resulted in a meaningful change inthe bargaining representative.IndependentDrugStore Owners,211 NLRB 701 (1974), affd. 528 F.2d1225 (9th Cir. 1975);Gulf Oil Corp.,135 NLRB 184(1962).Although 27 of the 45 unit employees signedstatements prior to the election indicating that theyknew of the merger and desired representation byGCIU Local 777, there is no evidence suggestingthat as of the election date the 18 other unit em-ployees had heard of the merger;' indeed, 1 employ-ee testified that he voted while unaware of it. Be-cause the Petitioner failed adequately to inform allunit employees of the merger, it'is uncertain that amajority of the employees who voted actually in-tended to vote for Local 777. Because of the cir-cumstances, we cannot be certain that the employ-ees knew for which union they were voting.Thus, ' the employees' right to select their bar-gaining representative, a right embedded in Sec-8Although the merger agreement provides that, Local 777 "is the legalsuccessor to all the rights,duties and obligationsof each ofthe mergingLocal Unions," this is outweighed by the evidence demonstrating thatLocal 777 is a substantially different entity from Local 609.We place little weight on Ziolkowski's conclusory testimony that, fol-lowing the merger, "representationof themembership remained thesame."tions 7 and 9 of the Act, was compromised. In 0 &T Warehousing Co.,240NLRB 386 (1979), theBoard stated (at 386), "That 'statutory right canonly be meaningfully exercised if the employees arepresented on the election ballot with the choice ofa clearly identified labor organization." The Boardin0 &T Warehousingfound that the petitionercould not appear on the ballot with the designation"AFL-CIO and/or its Appropriate Affiliate." TheBoard concluded that it was "far from clear whatlabor organization or organizations are seeking rep-resentative status." The Board will thus not certifya labor organization to represent employees unlessthe election results unquestionably reflect the em-ployees' intent.Employees must be informed ofany substantial change in the representative, occur-ring during the election campaign, and the correctlabor organizationmust be listed on the ballot.Moreover, the petitioningunionmay not selective-ly inform employees of the changes; it must notifyallpotential voters. Only then are employees en-sured the opportunity meaningfully to exercisetheir voting rights.We therefore sustain Objection2 and set aside the election.7Although we cannot certify GCIU Local 777 torepresent the unit employees based on the 28 Julyelection results,we shall not dismiss the petition.We find that the documents signed by 27 unit em-ployees on 24 July expressing a desire to be repre-sented by Local 777 constitute an adequate show-ing of interest to justify a second election. Accord-ingly,we shall direct a second election, listingGCIU Local 777 on the ballot.8[Direction of Second Election omitted from pub-lication.]MEMBER JOHANSEN,concurring.I concur in the result.7J.F.Husk & Son,252 NLRB 1187 (1980), enfd 654 F 2d 729 (9thCir. 1981), andAmerican Enka Co.,231 NLRB 1335 (1977), relied on bythe hearing officer, are distinguishable.Both cases involved mergers onlyat the International level, and in neither case was it established that themerger significantly affected employee representation.The hearingofficer correctlydistinguished this casefromMidland Na-tional Life Insurance,263 NLRB 127 (1982), which held that the Boardwill not set aside elections due to parties' misrepresentations during thecampaign.Although the Employer framed Objection 2 in misrepresenta-tion terms, we are not setting aside the election for that reason Rather,we find that the election did not comport with Sec. 9(a) because wecannot ascertain that a majority of the employees intended to designateLocal 777 as their collective-bargaining representativeThe Employer request that because of the potential for confusion sur-rounding the election,the Board should permit it to withdraw from theStipulated Election Agreement.We shall leave this matter for resolutionby theRegionalDirector8Monmouth Medical Center,247 NLRB 508 (1980); 0 &T Warehous-ingCo, supraAs we havesustainedthe Employer's Objection 2, we findit,unneces-sary to pass, and we do not pass, on the issues raised by its Objections 4ands